DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2262449 (Buegeleisen) in view of US 2005/0015860 (Reaux).
Regarding claim 1 and 17, ‘449 fully discloses: A face shield (fig. 1, head windshield is inherently “manufactured” by a manufacturing method) manufacturing method, comprising:
positioning a bumper layer (fig 2; shows clearly a sponge rubber “bumper” layer that was inherently “positioned” between headband (A+B) and shield (G)) between a headband layer (elements A and B form a “headband layer” shown in figs. 1 and 2) and a shield layer (G, fig. 2);
securing the bumper layer, the shield layer, and headband layer to provide a multilayered structure (fig. 2 shows ‘bumper’, ‘shield’ and ‘headband’ secured in a ‘multilayered structure’).
	‘449 does not disclose cutting a face shield assembly from a multilayered structure.
	However, ‘860 is referenced as it teaches a face and eye covering device that explicitly teaches, “The shield 17 may be preformed by laminating the lens and protective layers together in a continuous, uncut length that is then cut to the desired shape (par. 26, detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art of protective apparel design and manufacturing prior to filing the invention to modify the disclosure/teachings of ‘449 to include a step of cutting the face shield assembly so as arrive at the desired shape of face shield covering.
	Regarding claim 2, ‘449 does disclose the ends of the bumper layer and shield layer connected at distal ends but does not teach an attachment between the remaining edges of the bumper and shield layers.
	However, ‘860 is referenced as it teaches a face and eye covering device that explicitly teaches, “protective layers 27 may be releasably coupled to the lens 18 by means of a releasable adhesive. As shown in FIG. 4, adhesive layers 32A, 32B are used to secure protective layers 27A, 27B to the eye portion 20 of the lens 18. The adhesive 32A releasably couples the innermost layer 27A to the outer surface of the lens 18. Similarly, the adhesive layer 32B releasably couples the next adjacent outer layer 27B to the outer surface of the layer 27A. Additional layers lens protective layers can be releasably coupled in a similar manner (par. 25, detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art of protective apparel design and manufacturing prior to filing the invention to modify the disclosure/teachings of ‘449 to include the use of an adhesive between a lens/shield layer and additional layers to provide a simple, secure releasable and adjustable attachment between layers of a face and eye covering device.  Use of releasable adhesive between the remaining unattached edges of the bumper and shield shown in ‘449 would not preclude pivoting movement of shield shown in fig. 1.
	Regarding claim 3, ‘449 fully discloses: during the securing, binding the headband layer to at least the bumper layer using a fastener (K, K1, K2, N clearly shown in fig. 2).
	Regarding claim 5, ‘449 fully discloses: wherein fastener (fig. 5) includes a body portion(K1 + K2) that extends longitudinally, a first enlarged portion (K) disposed at a first longitudinal end of the body portion, and a second enlarged portion (N) disposed at an opposite, second longitudinal end of the body portion, wherein, after the securing, the first and second enlarged portions are positioned adjacent an outer surface of the shield layer, and the body portion extends through the headband layer, the bumper layer, and the shield layer (Fig. 5 shows K and N near/next/adjacent to the outer surface of the shield layer and K1 + K2 extending through headband, bumper and shield layers).
	Regarding claim 6, ‘449 discloses: after the securing, the body portion of the fastener is straight/linearly shaped such that the body portion extends from the first enlarged head on a first side of the multilayered structure to an opposite, second side of the multilayered structure, and extends from the second side of the multilayered structure back to the second enlarged head on the first side of the multilayered structure (shown clearly in fig. 5).  ‘449 nor the combined teachings teach the body portion of the fastener as having a ‘curved’ shape.
	However, the MPEP is clear: 
Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Therefore it would have been obvious to one of ordinary skill in the art of protective apparel design and manufacturing prior to filing the invention to modify the combined teachings cited above through common engineering design choice to modify a straight/linearly shaped fastener to a fastener body having a curved shape as no showing of unexpected result or criticality has been shown with respect to the claimed curved shape limitations of the body of the fastener.
	Regarding claim 7, ‘449 fully discloses: the fastener is a first fastener (K, K1, K2, N clearly shown in fig. 2), and further comprising, during the securing and prior to the cutting, binding the headband layer to at least bumper layer using a second fastener, the first fastener spaced a distance from the second fastener after the securing such that, when the face shield assembly is worn by a user, the first fastener is positioned adjacent a first temple on a first side of a head of the user, and the second fastener is positioned adjacent a second temple on an opposite second side of the head of the user (fig. 7 clearly shows first and second fasteners spaced a distance from each other and of identical structure on opposing temples of the wearer).
	Regarding claim 8, ‘449 fully discloses: when the face shield assembly is worn by the user (fig. 1), the bumper layer (P, fig. 1 and 2) of the face shield assembly is positioned against a forehead of the user (fig. 1), and the headband layer (B, fig. 1 and 2) of the face shield assembly is positioned against a rear of the head of the user (fig. 1).
	Regarding claim 10, ‘449 fully discloses: headband B is a ‘flexible elastic strap’ and the bumper layer P is a sponge rubber (foam) layer.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2262449 (Buegeleisen) in view of US 2005/0015860 (Reaux) and further in view of US 2017/0370330 (Bartolotta et al.).
Regarding claim 4, the combined teachings cited above do teach a fastener in the form of a screw/nut/bolt type releasable fastener but does not teach claimed fastener as an ‘elastic staple’.
Certainly a skilled artisan in the mechanical arts would know, use and understand the litany of common, widely used releasable fasteners used in all mechanical arts to provide attachment between items in need of simple, releasable securement to each other.  Staples must surely be considered a common, obvious widely known type of  releasable fastener used in various mechanical arts for at least the last 100 or more years.
As evidence, ‘330 is referenced as it teaches explicitly, “said parts or shells 20, 24 may be removably joined by removable fasteners such as screws, pins or elastic staples 28, and the like (par. 29, detailed description).”
This citation is a clear and explicit teaching in the prior art that screws, pins and elastic staples are functionally equivalent and well-known structures known to provide simple, secure and removable attachment of parts in a mechanical device.
Therefore it would have been obvious to one of ordinary skill in the art of mechanical design and manufacturing prior to filing the invention to modify a releasable fastener to any of the commonly known and widely used releasable fasteners in the mechanical arts including explicitly screws, pins and elastic staples explicitly shown in the cited prior art to be mechanically and functionally equivalent fasteners for providing desired releasable attachment between parts of a mechanical device.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2262449 (Buegeleisen) in view of US 2005/0015860 (Reaux) and further in view of US 2019/0209912 (Isscrow et al.).
The combined teachings do not teach placing a label on the outer surface of the shield layer.
Certainly one of ordinary skill would have within his/her technical skill the knowledge that it would be prima facie obvious to modify the outer surface of any item with any desired indicia so as to provide a desired outward aesthetic design to the item if so desired.
The MPEP is clear:
AESTHETIC DESIGN CHANGES

In re Seid , 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an
advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to  fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.).
	Further as evidence, ‘912 is referenced as it explicitly states, “A protective cap is described. The protective cap includes a protective case having a padded inner surface and a rigid outer cover. The rigid outer cover includes a forward facing portion. The forward facing portion includes an aperture having a width approximately equal to a width of the forward facing portion. The protective cap also includes a pair of side facing portions and an optional head cover fitting. The optional head cover fitting is attached to the protective case, and an optional face shield. The optional face shield is connected to a track located on a pair of side facing portions of the protective case. The outer shell includes variable transparency and/or opaqueness allowing a visualization of information, such as a team logo, on a separately worn traditional baseball/other sports cap. Alternatively a logo/design is applied directly to the outer shell of the protective cap (abstract).”
Therefore it would have been obvious to one of ordinary skill in the art of protective apparel devices prior to filing the invention to modify the outer surface of a face shield device with a desired logo, design or label to allow the desired information to be seen from the outside of the device.
Claim(s) 9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2262449 (Buegeleisen) in view of US 2005/0015860 (Reaux) and further in view of US 20120266418 (Chou).
Regarding claim 9 and 18, ‘449 does teach face shield assembly (fig. 1), comprising:
a bumper (P) configured to be placed against a front of a head of a user (fig. 1);
a shield (G) secured to the bumper (figs. 1 and 2);
a headband (B) configured to be placed against a rear of the head of the user (figs. 1 and 2); and
a plurality of fasteners (K, K1, K2, N; on each opposing temple area figs 1 and 7), each fastener within the plurality of fasteners binding a portion of the headband to at least the bumper (fig. 2 and 5).
Neither ‘449 nor the combined teachings above teach the headband layer folded over portions of the opposed fasteners when worn.
However, ‘418 is referenced as it does teach a buckle for headworn eye protection goggles that does fasten the components of the eyeshield and includes ends of a headband strap on opposing temple areas that does fold over the opposing fastening buckles thus providing the opposing fasteners the ability to also further provide a sizing adjustable headband for adjustable attachment of the device onto the user’s or users heads of different sizes.
Therefore it would have been obvious to one of ordinary skill in the art of headworn protective devices to modify the fastener taught by the cited combined teachings to further include the teachings of a fastener that includes a folded over strap and buckle arrangement that allows the headband of the device to be sized and adjusted per a user or per different users having heads of different sizes.
Regarding claim 20, ‘449 does fully disclose: each fastener within the plurality of fasteners pierces the bumper to directly bind the portion of the headband to the bumper (fig.2).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2262449 (Buegeleisen) in view of US 2005/0015860 (Reaux); further in view of US 20120266418 (Chou) and even further in view of US 2017/0370330 (Bartolotta et al.).
Regarding claim 19, the combined teachings cited above do teach a fastener in the form of a screw/nut/bolt type releasable fastener but does not teach claimed fastener as an ‘elastic staple’.
Certainly a skilled artisan in the mechanical arts would know, use and understand the litany of common, widely used releasable fasteners used in all mechanical arts to provide attachment between items in need of simple, releasable securement to each other.  Staples must surely be considered a common, obvious widely known type of  releasable fastener used in various mechanical arts for at least the last 100 or more years.
As evidence, ‘330 is referenced as it teaches explicitly, “said parts or shells 20, 24 may be removably joined by removable fasteners such as screws, pins or elastic staples 28, and the like (par. 29, detailed description).”
This citation is a clear and explicit teaching in the prior art that screws, pins and elastic staples are functionally equivalent and well known structures known to provide simple, secure and removable attachment of parts in a mechanical device.
Therefore it would have been obvious to one of ordinary skill in the art of mechanical design and manufacturing prior to filing the invention to modify a releasable fastener to any of the commonly known and widely used releasable fasteners in the mechanical arts including explicitly screws, pins and elastic staples explicitly shown in the cited prior art to be mechanically and functionally equivalent fasteners for providing desired releasable attachment between parts of a mechanical device.
Allowable Subject Matter
Claims 11-15 are allowed.
	Claim 11 recites specific cutting processing steps requiring cutting through the bumper, headband and shield layers to form the face shield assembly.  
	Claim 12 requires prior to the positioning step unrolling the headband layer from a roll of headband layer material and unrolling the bumper layer from a roll of bumper layer material.
	Claim 13 depends from claim 12 and therefore falls with claim 12.
	Claim 14 requires specific positioning steps for the bumper layer, first and second bumper layers, first and second headband layers with respect to the first and second lateral edges of the shield layer.
	Claim 15 depends on claim 14.
	These limitations are not taught or considered to be obvious over the cited prior art.  
	Statements of allowability are provisional and are subject to further search and consideration until a Notice of allowance is provided to the applicant.
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 
Claims 11-15 have been re-written into allowable condition.  
Assertions regarding claim 1 are not persuasive.
The figures from Buegeleisen do show ‘bumper’ P in figs 1 and 2 located ‘between’ the faceshield G and portions of the headband (A+B); see annotated figures below:

    PNG
    media_image1.png
    497
    711
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    377
    674
    media_image2.png
    Greyscale

	Each of the faceshield, bumper P, and back portion of headband after the fastener N are all separate, individual “layers” that are fastened to each other.  The structure shown is therefore in the scope of the term “multilayered structure”.  Applicant seems to be asserting that the term “multilayered” structure must all be in a continuous, single plane.  The term “multilayered” is not defined by all the layers being in a continuous, single plane as asserted.  The term “multilayered” is defined as: “consisting of or involving several individual layers or levels (free dictionary attached to New PTO-892).”
	As stated in the rejection, these teachings from ‘449 teach all of claim 1 absent the processing step of ‘cutting a face shield from a multilayered structure’.
	To address these steps in claim 1, ‘860 is referenced and repeated from the rejection above:
	“The shield 17 may be preformed by laminating the lens and protective layers together in a continuous, uncut length that is then cut to the desired shape (par. 26, detailed description).”
	This teaching explicitly teaches cutting a combined faceshield and protective layers from a continuous, single planed, multilayered structure so one can arrive at a single, continuous, multi-layered faceshield product that is cut to the desired shape.
	This is a properly formed obviousness type rejection that addresses all of the claimed limitations.
	Assertions regarding claim 2 are not persuasive.  Adhesives are most certainly one of the most well-known and used types of attachment/fastening for at least the last 100 years.  
	Further, the rejection as cited above and repeated here:
“ ‘860 is referenced as it teaches a face and eye covering device that explicitly teaches, “protective layers 27 may be releasably coupled to the lens 18 by means of a releasable adhesive. As shown in FIG. 4, adhesive layers 32A, 32B are used to secure protective layers 27A, 27B to the eye portion 20 of the lens 18. The adhesive 32A releasably couples the innermost layer 27A to the outer surface of the lens 18. Similarly, the adhesive layer 32B releasably couples the next adjacent outer layer 27B to the outer surface of the layer 27A. Additional layers lens protective layers can be releasably coupled in a similar manner (par. 25, detailed description).”
	This citation clearly and explicitly teaches releasable adhesive as a known, predictably successful, fastener used in a face shield layered assembly to provide a layered faceshield assembly with releasable coupling where desired.
	This rejection is proper and addresses all claimed language.
 	Assertions regarding claim 3 are incorrect.  Since claim 3 is dependent to claim 1.  The teachings from ‘449 are all inherently “prior to any cutting” as there is no cutting relied upon from ‘449.  In fact, the modifying reference ‘860 as stated above teaches, ““The shield 17 may be preformed by laminating the lens and protective layers together in a continuous, uncut length that is then cut to the desired shape (par. 26, detailed description).”
	Pursuant to claims 3, 5 and 20, Figures 2 and 5 clearly and explicitly shows K, K1 and K2 extending through all layers and most certainly does secure P to the back portion of A+B.
 	This rejection is proper and addresses all claimed language.
	Assertions regarding claim 6 are not persuasive.  As stated above the K1 and K2 fastener is shown extending through all layers to provide attachment.  Assertions that curved shape of fastener would prevent rotation is incorrect and unsupported by any evidence.  Nothing would preclude the proper function of the modified device is the fastener were modified to include a curve.  The amount of curve is not defined.  A slight curvature would not change the function of the device in any way.
	This rejection is proper and addresses all claimed language.
	Assertions regarding claim 7 are not persuasive.  There is no rationale for obviousness in claim 7 because the claim is fully disclosed by the base reference as stated above.  Everything from ‘449 is “prior to cutting” as previously described above.
	This rejection is proper and addresses all claimed language.
Assertions regarding claims 4 and 19 are not persuasive.  ‘330 is referenced as it teaches explicitly, “said parts or shells 20, 24 may be removably joined by removable fasteners such as screws, pins or elastic staples 28, and the like (par. 29, detailed description).”
This citation is a clear and explicit teaching in the prior art that screws, pins and elastic staples are functionally equivalent and well-known structures known to provide simple, secure and removable attachment of parts in a mechanical device.
	The parts of the device, i.e. the bumper and headband are already taught by ‘449 in view of ‘860.  The teaching taken from ‘330 addresses the modification and mechanical interchangeability of various well-known removable fasteners.
	This rejection is proper and addresses all claimed language.
	Assertions regarding claim 9 are not-persuasive.  The rejection above does explicitly state as repeated here:
Regarding claim 9 and 18, ‘449 does teach face shield assembly (fig. 1), comprising:
a bumper (P) configured to be placed against a front of a head of a user (fig. 1);
a shield (G) secured to the bumper (figs. 1 and 2);
a headband (B) configured to be placed against a rear of the head of the user (figs. 1 and 2); and
a plurality of fasteners (K, K1, K2, N; on each opposing temple area figs 1 and 7), each fastener within the plurality of fasteners binding a portion of the headband to at least the bumper (fig. 2 and 5).
Neither ‘449 nor the combined teachings above teach the headband layer folded over portions of the opposed fasteners when worn.
However, ‘418 is referenced as it does teach a buckle for headworn eye protection goggles that does fasten the components of the eyeshield and includes ends of a headband strap on opposing temple areas that does fold over the opposing fastening buckles thus providing the opposing fasteners the ability to also further provide a sizing adjustable headband for adjustable attachment of the device onto the user’s or users heads of different sizes.
Therefore it would have been obvious to one of ordinary skill in the art of headworn protective devices to modify the fastener taught by the cited combined teachings to further include the teachings of a fastener that includes a folded over strap and buckle arrangement that allows the headband of the device to be sized and adjusted per a user or per different users having heads of different sizes.
	Assertions that the base reference device is already adjustable does not in any way destroy any addition and/or enhancement of adjustability that the teachings from ‘418 would add to the device.
	This rejection is proper and addresses all claimed language.
	These are the arguments and the rejections are considered to be proper.
Examiner’s Comments
	In the interest of compact prosecution, the examiner suggests the amendment of allowed claim 11 to be the base independent claim from which any dependent claims would refer back therefrom.  On close inspection claim 11 is near verbatim to claim 1 in scope.  Claim 11 more clearly and concisely recites the limitations of the instant application.
	Product claim 18 is broader in some respects to process claim 1 in that it does not require the ordering of the layers and does not recite the type of processing used to form the face shield.  It is more inclusive than claim 1 in that it requires the fasteners and binding required in similar claims 7 and 8.  However, these limitations are fully addressed above.  Incorporation of claim 18 into allowable claim 11 would result in an allowable structure.
	To further compact prosecution, if incorporation of claim 11 into claims 1 and 18 is not agreeable to the applicant, the Examiner suggests the addition of limitations making clear that the elements/layers of the face shield are each formed in their own layers that are then conglomerated into a single planar multilayered structure in the specific order already recited in claim 1 and not yet recited in claim 18.  This amendment would overcome the previous and current rejection based on ‘449 but would still be open to the teachings from ‘860 as it teaches a face and eye covering device that explicitly teaches, “The shield 17 may be preformed by laminating the lens and protective layers together in a continuous, uncut length that is then cut to the desired shape (par. 26, detailed description).”.
	The teachings from ‘860 likely being combined with a different reference to address specific single planed layering of the face shield elements.
	It seems to the Examiner the potential allowable invention in the instant application lies in the processing steps more than the resulting product.  The teachings from ‘860 regarding preformed lamination of the layers into a continuous single planar multilayered structure and then cutting into the desired shape seems likely to be a germane teaching to the processing present in instant application.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	

                                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732